                                                                       JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




MARIAN MAYA THOMPSON,              CV 18-07308 DSF (GJSx)
      Plaintiff,
                                   Order GRANTING Motion to
                v.                 Remand (Dkt. 17)

TARGET CORPORATION, et
al.,
      Defendants.



      Plaintiff moves for remand to the Superior Court of
California, County of Los Angeles. This motion noticed a hearing
date of October 22, 2018. Any opposition was due October 1, 2018.
Local Rule 7-9. No opposition has been filed; the Court deems the
lack of opposition to be consent to the motion. Local Rule 7-12; see
also Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995).

     The Court GRANTS the unopposed motion. The case is
REMANDED to the Superior Court of California, County of Los
Angeles.

     IT IS SO ORDERED.


Date: October 15, 2018            ___________________________
                                  Dale S. Fischer
                                  United States District Judge
